Citation Nr: 9931266	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  95-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas.

The appeal was last before the Board in May 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the M&ROC continued 
to deny the benefit sought on appeal in a Supplemental 
Statement of the Case mailed to the veteran in August 1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
postoperative residuals, removal of bone cyst from the left 
ischium with sciatic nerve injury and muscle atrophy, include 
marked atrophy of the gluteal muscle with weakness involving 
the left leg.

2.  Current manifestation's of the veteran's service-
connected low back disability include persistent pain, worse 
on flexion in excess of 45 degrees, and an absence of spasm.

3.  The veteran lacks several points from completing a 
General Equivalency Diploma ("GED"); he discontinued 
working, on disability, with the United States Postal 
Service, in the early 1980's, with subsequent employment in 
capacities to include that of a sales representative.

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection is in effect for postoperative residuals, 
removal of bone cyst from the left ischium with sciatic nerve 
injury and muscle atrophy (hereafter "left hip 
disability"), for which the M&ROC has assigned a 60 percent 
rating in accordance with Diagnostic Code 8520 of the VA 
Schedule for Rating Disabilities, found in 38 C.F.R. Part 4 
(1999); and for low back disability, rated as 40 percent 
disabling in accordance with Diagnostic Code 5295.  A 
combined rating of 80 percent is in effect for the veteran's 
service-connected disabilities.

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, submitted by the 
veteran in September 1995, reflects that he lacks several 
points from completing a GED, that he last worked on a full-
time basis in 1982; and that his most recent employment was 
as a cashier in 1995.

Concerning the veteran's service-connected left hip 
disability, when he was pertinently examined by VA in July 
1997, he complained of "twitch[ing]" involving his entire 
left lower extremity.  He also indicated that he was unable 
to walk for a distance in excess of a mile, and further 
related that he experienced recurrent episodes of numbness 
involving his "pelvis" if he engaged in activities 
including bending and twisting.  Findings on physical 
examination included sciatic notch tenderness on the left, 
with tenderness to percussion over the popliteal fossa which 
was more intense on the left than the right.  There was also 
"some atrophy" involving the gluteal muscles on the left, 
noted to be "mild" relative to musculature involving the 
left thigh and calf.  Strength in the gluteal musculature was 
"4/4-", though the extent of effort with muscle testing was 
noted to be "uncertain".  Neurologically, the veteran was 
noted to have "a decreased vibratory sensation" in his left 
lower extremity "distally", though with "preserved 
proprioception".  

With respect to his service-connected low back disability, 
when the veteran was pertinently examined by VA in July 1997, 
he complained of experiencing "fairly constant" low back 
pain, in response to which he took Tylenol.  He further 
indicated that the low back pain radiated into his left lower 
extremity, elaborating that the pain was (as recorded by the 
examiner) "aggravated by any activity".  When he was first 
observed in the reception area, the veteran "appeared to 
walk with an essentially normal gait", though on entering 
the examining room he developed "an exaggeration of apparent 
pain" involving his back "and weakness" involving his left 
leg.  On physical examination, his low back was free of 
spasm, though there was tenderness over the right 
paravertebral region.  He was noted to complain of pain on 
attempted flexion and extension of the lumbar segment of his 
spine in excess of 45 and 30 degrees, respectively.  He stood 
with his pelvis level, and was noted to be able to walk on 
his tiptoes and heels bilaterally, though with instability in 
each action.  Relative to the veteran's left hip/thigh, he 
was noted to have "marked" atrophy involving the gluteal 
musculature; the circumference of the calf on the left was 2 
cm. less than on the right.  The veteran's left lower 
extremity was noted to be 2 cm. shorter than the right.  The 
examination diagnoses were chronic lumbosacral strain with 
degenerative disc disease and postoperative excision of cyst 
from the left ischium.  The examiner further commented that 
"a significant functional overlay" appeared to inhere in 
the veteran's subjective complaints. 

In considering the veteran's claim for a TDIU, the Board 
would emphasize that entitlement to such benefit must be 
based solely on the impact of service-connected disablement 
on the ability to obtain and maintain substantially gainful 
employment.  The Board is aware, based on its review of the 
record as well as its perusal of the veteran's September 1995 
TDIU application, that the veteran discontinued working (for 
the United States Postal Service) on disability in the early 
1980's.  It is, to be sure, clear from submissions from a 
number of physicians, to include an April 1983 report from 
Ray Oldfield, M.D., that problems including nonservice-
related disablement involving the veteran's right lower 
extremity (i.e., chondromalacia and suspected internal 
derangement involving the right knee) played a role in the 
termination of such employment.  Thereafter, the veteran's 
September 1995 TDIU claim reflects that he was employed as a 
sales representative and cashier in 1994 and 1995, 
respectively.  When he was vocationally evaluated by VA in 
1998, the veteran clarified that the cashier job was in 
"1985", and that he quit the same after only a month owing 
to pain in his back and "both legs"; and that the sales 
representative job was in "1993", and that he quit the same 
after "about a month" due to (in addition to not liking 
"that type of work") pain when he walked.  In the course of 
the 1998 VA vocational evaluation, the veteran is further 
shown, based on what he related to the evaluator, to have 
helped his brother in the sacking of bread and rolls at the 
former's business in December 1997.  The veteran inferred, 
however, that such activity occasioned a necessity for his 
having to go "to the emergency room for back problems".  

The extent to which service-connected disablement was a 
factor in the veteran's decision to discontinue working in 
each of the latter three (i.e., non-Postal) capacities is 
uncertain and, presumably, the veteran remains unemployed at 
the present time.  As pertinent to the latter consideration, 
the Board would emphasize the salient consideration that 
merely being unemployed gives no rise to any inference that 
one is unemployable.  The Board also observes that the report 
pertaining to the veteran's 1998 VA vocational evaluation 
reflects the evaluator's comment that in her opinion, on the 
basis of her evaluation of the veteran as well as her review 
of his claims folder, his service-connected disabilities 
would not restrict an average person from engaging in 
"substantially gainful employment".  Despite the foregoing 
considerations, however, the Board cannot overlook that the 
veteran has, for a rather extended duration, been without 
employment which is truly 'substantially gainful' in 
character.  Such conclusion obtains with even more persuasion 
with respect to the veteran's recent work at a business owned 
by his brother, inasmuch as "employment in a protected 
environment such as a family business" is generally deemed 
to be only "marginal" (in contradistinction to 
'substantially gainful') in character.  See Beaty v. Brown, 6 
Vet. App. 532, 536 (1994).  Given the foregoing observation, 
inasmuch as the veteran currently satisfies the schedular 
criteria for a TDIU under 38 C.F.R. § 4.16, and with 
favorable resolution of reasonable doubt, the Board is of the 
opinion that entitlement to a TDIU is warranted.  Such 
benefit is, accordingly, granted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

